DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schalk et al. (U.S. Pub. No. 20050150891).
Regarding Claim 13, Schalk et al. discloses an apparatus for sealing an opening (Figure 6), including: an opening (Figure 7) to a compartment defined by at least one edge 130 (figure 7); a seal layer 14 (figure 6) sized and configured to cover said opening of the compartment, said seal layer bonded to at least substantially all of the edge of said opening of the compartment (Figure 6), said seal layer having at least one tear line124 (figure 6) defining a plurality of portions of the seal layer (Figure 6) and positioned to extend at least9File No. GAYER-P4053Ser. No. 15/892,322 partially over said opening (figure 6 and 7) of the compartment, said tear line extending to the edge of said seal (figure 6 and 7).
Regarding Claim 14, Schalk et al. discloses at least one tab 126 (Figure 7) associated with said tear line to initiate tearing along said tear line (paragraph 69).
Regarding Claim 15, Schalk et al. discloses a method of temporarily sealing and unsealing an opening (figure 7), including the steps of: providing an apparatus for sealing according to Claim 14 on an opening (figure 6); and grasping said at least one tab and tearing at least partially along said tear line (figure 7, paragraph 69).
Regarding Claim 16, Schalk et al. discloses an apparatus for sealing an opening (figure 6), including: an opening in a container (Figure 7), said opening defined by at least one edge 130 (Figure 7); a seal 14 (figure 6) sized and configured to cover said opening in the container, said seal adhesively adhered to at least substantially all of a top portion of said edge of said opening in the container(paragraph 23), said seal having at least one tearable line 124 (figure 6) formed therein, said tearable line extending to the edge of said seal (figure 6), said tearable line positioned and formed for selective tearing along said tearable line over said opening in the container (Figure 7).
Regarding Claim 17, Schalk et al. discloses a tab 126 (figure 7) formed with said seal, said tab adjacent said tearable line and extending from the rest of said seal to facilitate gripping of said tab by a user (paragraph 69, figure 7), said tab positioned and configured to assist a user gripping same to selectively tear said seal along said tearable line (paragraph 69).
Regarding Claim 18, Schalk et al. discloses an apparatus for sealing an opening (figure 6), including: an opening (figure 7) to a compartment (Figure 7) defined by at least one edge 130 (Figure 7); a seal layer 14 (figure 6) sized and configured to cover said opening of the compartment, said seal layer hermetically sealed to at least substantially all of the edge of said opening of the compartment (Figure 6; paragraph 23), said seal layer having at least one10File No. GAYER-P4053Ser. No. 15/892,322 tear line 124 (figure 6) defining a plurality of 
Regarding Claim 19, Schalk et al. discloses an apparatus for sealing an opening (figure 7), including: an opening (figure 7) to a compartment (figure 7) defined by at least one edge 130 (figure 7); a seal layer 14 (Figure 6) sized and configured to cover said opening of the compartment, said seal layer attached to at least substantially all of the edge of said opening of the compartment by an adhesive attachment means (figure 6 and paragraph 23), said seal layer having at least one tear line 124 (figure 6) defining a plurality of portions of the seal layer (figure 6 and 7) and positioned to extend to the edge of said seal layer (Figure 6).
Regarding Claim 20, Schalk et al. discloses an adhesive means is provided between said seal layer and a lip of the edge of the opening (paragraph 23).
Regarding Claim 21, Schalk et al. discloses an adhesive means is provided between said seal layer and a lip of the edge of the opening (paragraph 23).
Regarding Claim 22, Schalk et al. discloses said seal layer is configured to engage with no more than a lip of the edge of the opening (figure 6).
Regarding Claim 23, Schalk et al. discloses said seal layer is configured to engage with no more than a lip of the edge of the opening (figure 6).
Regarding Claim 24, Schalk et al. discloses said compartment includes a central axis generally orthogonal to the compartment's said opening (figure 7), said at least one edge of said compartment lying in a plane that is generally orthogonal to said central axis (figure 7), said seal layer also is orthogonal to said central axis of the compartment 
Regarding Claim 25, Schalk et al. discloses said seal layer is orthogonal to a central axis of the container (figure 6).
Regarding Claim 26, Schalk et al. discloses said seal layer is provided entirely within a single plane (figure 6).
Regarding Claim 27, Schalk et al. discloses said seal layer is provided entirely within a single plane (figure 6).
Regarding Claim 28, Schalk et al. discloses said seal layer is configured to be completely removed from the compartment (Figure 7, capable of removing the left side similar to the right side shown in the figure).
Regarding Claim 29, Schalk et al. discloses said seal layer is configured to be completely removed from the container (Figure 7, capable of removing the left side similar to the right side shown in the figure).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments .
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Applicant argues that Schalk et al. doesn’t teach the tear line extending to the edge of the seal layer.  However, the rejection refers to figures 6 and 7 while the arguments refer to a different embodiment in figure 1.  Figures 6 and 7 show the tear line extending to the edge.
Allowable Subject Matter
Claims 1, 2 and 6-12 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON M ANDERSON/Primary Examiner, Art Unit 3733